Citation Nr: 1708953	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  13-07 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depressive disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to an increased disability rating for service-connected left knee patellofemoral dysfunction, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased disability rating for service-connected right knee patellofemoral dysfunction, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased disability rating for service-connected cervical disc herniation, rated as 10 percent disabling prior to April 30, 2015, and rated as 20 percent disabling thereafter.

8.  Entitlement to an increased disability rating for service-connected lumbar strain, rated as 10 percent disabling prior to April 30, 2015, and rated as 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from August 1978 to August 1982, October 1988 to July 1993, and January 2003 to July 2005, to include additional time served in the National Guard.  His decorations include a Parachutist Badge, Global War on Terrorism Service Medal, and other commendations.  

These matters come before the Board of Veterans' Appeals (Board) from July 2010, September 2012, and April 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

The issues of entitlement to service connection for depressive disorder, a right shoulder disability, and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issue of entitlement to service connection for obstructive sleep apnea.

2.  During the period under review, the Veteran's service-connected left knee disability has been manifested by arthritis with non-compensable limitation of motion, with no objective evidence of instability or subluxation.

3.  During the period under review, the Veteran's service-connected right knee disability has been manifested by arthritis with non-compensable limitation of motion, with no objective evidence of instability or subluxation.

4.  Throughout the duration on appeal, the Veteran's service-connected cervical disc herniation manifested with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, without favorable ankylosis of the entire cervical spine.

5.  Throughout the duration on appeal the Veteran's lumbar strain manifested with pain and forward flexion greater than 30 degrees, but without favorable ankyolsis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for an increased disability rating in excess of 10 percent for the Veteran's left knee patellofemoral dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Codes 5010, 5024, 5260, 5261 (2016).

3.  The criteria for an increased disability rating in excess of 10 percent for the Veteran's right knee patellofemoral dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.59, 4.71a, Diagnostic Codes 5010, 5024, 5260, 5261.

4.  Throughout the duration on appeal, the criteria for a disability rating of 20 percent, but no higher, for service-connected cervical disc herniation have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

5.  Throughout the duration on appeal, the criteria for a disability rating of 20 percent, but no higher, for service-connected lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5238 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Veteran's perfected appeal formally included a claim of entitlement to service connection for obstructive sleep apnea, but the Veteran and his representative expressly withdrew the appeal on that claim on the record at the beginning of the July 2016 Board hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016). Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for service connection for obstructive sleep apnea, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal seeking service connection for obstructive sleep apnea must be dismissed.
Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in April 2012 for the increased rating claims for the spine, and in March 2010 for the Veteran's increased rating claims for the knees.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Knees

Conditions rated under Diagnostic Codes 5010 and 5024 are to be rated as degenerative arthritis, which is rated based on the limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 20 percent rating; limitation to 45 degrees warrants a 10 percent rating; and limitation to 60 degrees warrants a noncompensable, or 0 percent, rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is 0 degrees in extension and 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.

Precedent opinions of the VA's General Counsel  have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

In March 2010 the Veteran first underwent VA examination in connection with his claim.  At the time reported that his knee pain was a "seven" on a pain scale of one to ten, and that he had stiffness in the knees that limited his ability to ambulate.  He reported that he was having pain flare-ups weekly and that these were a nine on a pain scale of one to ten, and that these flare-ups would last several hours.  However, the flare ups did not result in additional limitation of motion or functional impairment according to the Veteran.  The Veteran asserted that he was taking acetaminophen and Celebrex for his symptoms.  On physical examination the Veteran had a full range of motion in the hips but in the bilateral knees he had flexion of 0 to 120, with pain in the last 10 degrees, and full extension with pain in the last 20 degrees.  The physical examination testing revealed no instability in the knees and negative McMurray's test, but he was unable to squat.  His knee x-rays were also normal.  He was diagnosed with bilateral knee patellofemoral dysfunction.

In September 2013 the Veteran had MRIs of the knees performed.  The right knee MRI showed no evidence of meniscal or ligamentous injury with the possibility of a ganglion or synovial cyst, and soft tissue edema in the fat pad.  The left knee MRI showed abnormal signal intensity at the lateral meniscal body, a horizontal tear, and a soft tissue edema with a possible impingement or patellar traction abnormality.  The Board notes that the Veteran had a left knee meniscectomy in April 2014, and that he received physical therapy thereafter.

In June 2015 the Veteran again underwent VA examination in connection with his claim.  At the time he reported having flare-ups of both the knees and the joint, causing difficulty walking.  On physical examination his bilateral knee flexion was 0 to 120 degrees and his extension was 120 to 0 degrees.  He reported having pain with weight bearing on examination, but he exhibited no tenderness or crepitus in the knees.  When he underwent repetition testing he had no loss in range of motion, and his muscle strength was full bilaterally.  The physical examination contained no evidence of atrophy, ankylosis, recurrent subluxation, lateral instability, or recurrent effusion.  During the VA examination the examiner noted the Veteran's left knee arthroscopy due to meniscal tear, and indicated that the Veteran had pain and decreased range of motion in the right knee as residuals of the surgery, and that the Veteran was using a brace and cane regularly.  He was diagnosed with right and left patellofemoral dysfunction and a left knee meniscal tear status post-arthroscopy.  The Veteran continued to receive medication management for his knee pain after this time.  

After review of the evidence of record, the Board finds that ratings in excess of 10 percent for bilateral knee patellofemoral dysfunction are not warranted.  At no time during the course of the appeal has flexion in either knee been limited to a compensable degree, nor has limitation of extension in either knee been noted; at most he has a 20 degree loss of flexion.  While the Veteran has reported pain and weakness, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion testing that would support a compensable evaluation under Diagnostic Codes 5260 or 5261, even considering his subjective complaints and functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In that regard, even considering the Veteran's subjective reports of increased pain during flare-ups, a rating in excess of 10 percent is not warranted.  

The Court has held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell, 25 Vet. App. at 44.   

In this case, the Board finds the examinations adequate for rating purposes and that higher disability ratings are not warranted based on limitation of motion even when considering the functional effects of pain to include during flare ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare ups, and functional limitations, and relevant testing was performed by the examiner.  The Veteran denied additional limitation of motion or functional loss due to flare ups at the March 2010 examination.  At the June 2015 examination, the Veteran reported the effect of flare ups was difficulty walking.  While given the opportunity and specifically asked about flare ups and their effect he did not describe additional limitation of motion and certainly not limitation to the degree necessary for higher ratings.  Likewise, the examination reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary and higher disability ratings predicated on limitation of motion are not warranted.  

The Board has also considered whether a higher or separate rating is warranted under Diagnostic Code 5257.  Although the Veteran testified that his knees are wobbly, and that when he crouches he may have to use a chair to get up, the medical evidence of record does not document objective instability or subluxation.  Therefore, a higher or separate rating under Diagnostic Code 5257 is not warranted.

Additionally, the record also does not show that the Veteran has ankylosis, dislocated semilunar cartilage with frequent locking and effusion into the joint, or nonunion or malunion of either tibia or fibula.  Accordingly, Diagnostic Codes 5256, 5258, and 5262 are not for application.  38 C.F.R. § 4.71a.  While the Veteran has had a meniscectomy, the residuals of such are pain and decreased motion.  A separate rating for "cartilage, semilunar, removal of, symptomatic" under Diagnostic Code 5259 cannot be assigned as these symptoms are fully contemplated by the already assigned rating.  Id.  An additional rating would constitute impermissible pyramiding.   See 38 C.F.R. § 4.14 (2016).  

The Board has considered the Veteran's statements regarding the difficulty he experiences walking and standing, as well as his subjective symptoms, including pain and wobbly knees; the Board notes that he has employed knee braces, a cane, and a Canadian crutch for his knees.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of the Veteran's bilateral knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for evaluations in excess of 10 percent for service-connected left knee patellofemoral dysfunction and service-connected right knee patellofemoral dysfunction.




Cervical and Lumbar Spine

Spinal disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire cervical spine.   A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Intervertebral Disc Syndrome (IVDS) is rated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evaluations range from 10 to 60 percent based on the number of incapacitating episodes (period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  Higher ratings are assignable with 4 weeks or more of incapacitating episodes in a year.  

By way of history, the Veteran was initially granted entitlement to service connection for a lumbar strain and cervical disc herniation in June 2007, and was awarded 10 percent disability ratings as of May 7, 2007.  In December 2009 he applied for increased disability ratings for the cervical and lumbar spine which were denied in July 2010.  The Veteran's disability ratings for the cervical and lumbar spine were increased to 20 percent in an April 2015 rating decision, effective April 30, 2015.  At all times during the present appeal, the Veteran has contended that he is entitled to higher disability ratings for his cervical and lumbar spine.

For reasons that will be discussed in greater detail below, the Board finds that the Veteran is entitled to 20 percent disability ratings for the cervical and lumbar spine disabilities, but no higher, throughout the duration of the appeal.

In March 2010 the Veteran first underwent VA examination in connection with his spinal claims.  At the time he reported that his cervical spine radiated to his lumbar spine and that the pain was a seven on a pain scale of one to ten with stabbing pain that lasted up to four hours per day.  He asserted that he was taking naproxen and Celebrex for his pain symptoms.  He reported that he had pain flare-ups in the spine weekly and that they were a nine on a pain scale of one to ten.  However, he stated that the flare ups did not result in additional limitation of motion or functional impairment.  

On physical examination the Veteran's cervical spine flexion was zero to 25 with pain at the last 10 degrees and while his left lateral flexion was normal his right lateral flexion was zero to 15 degrees with pain in the last 10 degrees.  His left lateral rotation was also normal and his right lateral rotation was zero to 20 degrees.  The Veteran's lumbar forward flexion was zero to 40 degrees with pain in the last 20 degrees and his lumbar extension was zero to 15 degrees with pain in the last 10 degrees.  His left lateral flexion was normal but his right lateral flexion was zero to 15 degrees with pain in the last 10 degrees.  His left lateral rotation was normal but his right lateral rotation was zero to zero to 20 degrees with pain in the last 10 degrees.  At the time the Veteran had spinal x-rays that showed mild degenerative changes in the cervical spine and diffuse decreased bone density with mild degenerative changes in the lumbar spine.

In September 2010 the Veteran again underwent VA examination in connection with his claim and at the time he reported having pain flare-ups with the pain being a nine on the scale of one to ten, and that his pain was aggravated but overhead activities and heavy lifting.  However, he stated the flare ups did not result in additional limitation of motion or functional impairment.  The Veteran's cervical spine range of motion was tested at the time, and he had forward flexion of zero to 25 degrees with pain in the last 10 degrees, and extension of zero to 20 degrees with pain in the last 10 degrees.  His left lateral flexion was normal but his right lateral flexion was zero to 15 degrees with pain in the last 10 degrees.  His left lateral rotation was normal, but his right lateral rotation was zero to 20 degrees with pain in the last 10 degrees.  

The Veteran began receiving spinal treatment through VA, and while he reported having pain in the back and neck, his range of motion testing was intact and his muscle tone was adequate; he had no spinal deformities.  A straight leg raise test in July 2011 elicited moderate tenderness in the lumbar spine.  In December 2011 the Veteran sought treatment for his spine and he reported that his neck pain was an eight on a pain scale of one to ten and that his low back was a seven on a pain scale of one to ten.  He had a painful range of motion, and he was diagnosed with chronic neck and back pain.  The treatment provider noted that the Veteran had failed to respond to prior physical therapy treatment and medication, causing limitations in his activities of daily living.  The Veteran was advised to pursue a pain management program.  In September 2013 the Veteran had an MRI of the cervical and lumbar spine that showed mild cervical spondylosis and lumbar spondylosis with spinal straightening and disc bulging at L1-S1.  

More recently in June 2015 the Veteran underwent VA examination in connection with his spinal claims.  At the time he reported having severe back and neck pain and difficulty bending and moving around.  He had flare ups of neck pain but no reported functional loss or impairment.  He also had flare ups of back pain that reportedly caused trouble bending over.  During the physical examination the Veteran had forward flexion and extension of the cervical spine of zero to 30 degrees and bilateral flexion of zero to 30 degrees; his bilateral rotation was zero to 50 degrees.  When the Veteran's lumbar spine was tested he had forward flexion of zero to 50 degrees and extension of zero to 10 degrees.  The Veteran's bilateral flexion and rotation were zero to ten degrees.  He was noted to have a painful range of motion and pain with weight bearing, but there was no change in his range of motion on repetition.  The VA examiner noted that the Veteran had pain and tenderness in the range of motion testing, and that even though he had tenderness, guarding, and muscle spasms on examinations these did not result in an abnormal gait.  The VA examiner indicated that the Veteran did not have radiculopathy, IVDS, or ankylosis.

The Board finds that the Veteran's physical examination findings during the period on appeal are consistent with a 20 percent disability rating.  His forward flexion of the lumbar spine was between 40 and 50 degrees.  Additionally, the Veteran's range of motion testing in the cervical spine was between 25 and 30 degrees.  Moreover, the Veteran used several assistive devices, to include braces, a cane and crutches.  This evidence is indicative of a 20 percent disability rating.  

However, the evidence does not suggest that a disability rating higher than 20 percent is warranted.  There was no evidence that the Veteran's forward flexion of the thoracolumbar spine was to 30 degrees or less or that his forward flexion of the cervical spine was 15 degrees or less, or that he had favorable ankylosis of the entire cervical spine.  In this case, the Veteran's lumbar spine forward flexion was at worst zero to 40 degrees and his cervical spine forward flexion was at worst zero to 25 degrees, which is consistent with a 20 percent disability rating.  Moreover, there is no evidence of favorable ankylosis in either the thoracolumbar spine or the cervical spine.  The Board notes that he has never been diagnosed with spinal ankylosis and his physical findings do not suggest ankylosis.  

In this case, the Board finds the examinations adequate for rating purposes and that higher disability ratings are not warranted based on limitation of motion even when considering the functional effects of pain to include during flare ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare ups, and functional limitations, and relevant testing was performed by the examiner.  The Veteran denied additional limitation of motion or functional loss due to flare ups at the 2010 examinations, and, regarding the neck, at the 2015 examination.  At the June 2015 examination, the Veteran reported the effect of flare ups on his lumbar spine was difficulty bending.  While given the opportunity and specifically asked about flare ups and their effect he did not describe additional limitation of motion and certainly not limitation to the degree necessary for higher ratings.  Of note, the description of difficulty bending did not include a report of a reduced amount of bending; that is, a reduced range of motion.  Likewise, the examination reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary and higher disability ratings predicated on limitation of motion are not warranted.

The Board notes that the Veteran has never been diagnosed with IVDS and the medical evidence does not suggest such a finding.  As such, a higher rating is not warranted for IVDS based on Diagnostic Code 5243.  38 C.F.R. § 4.71a.  Moreover, the evidence is against a finding that the Veteran had separately ratable neurological manifestations of the low back disability or cervical spine that have not already been considered.  The Board notes that the Veteran is in receipt of separate disability ratings for radiculopathy in the bilateral upper extremities secondary to cervical disc herniation.

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating higher than 20 percent for either disability during this appeal period.  

Other Considerations

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Services to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1) (2016).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  The Veteran's spinal disabilities and knee disabilities are manifested by pain and a reduced range of motion in the spine and joints.  These symptoms are contemplated in the applicable rating criteria.  See 38 C.F.R. § 4.71a.  

While the Veteran has complained of difficulty ambulating and standing for long periods, and flare-ups of pain; such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  The Board acknowledges that the Veteran at times uses a brace, cane, and crutches to alleviate his symptoms.  Although the use of these aides is not specifically contemplated under the rating criteria, the symptoms corrected/alleviated by the use them are addressed.  In fact, the Veteran's VA examinations describe the level of his disability when he is not using any of these items and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of his knee and spine symptomatology is consistent with the degree of disability addressed by the currently assigned evaluations.  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5235-5242, 5260-5261; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

The Court has held that a total disability rating based on individual unemployability due to service-connected disability (TDIU) claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has been in receipt of a TDIU since April 2015, and he has not contested the effective date of this award.  As such, the Board finds that further discussion regarding entitlement to a TDIU is not necessary.


ORDER

The appeal as to the issue of entitlement to service connection for obstructive sleep apnea is dismissed.

Entitlement to an increased disability rating for service-connected left knee patellofemoral dysfunction, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased disability rating for service-connected right knee patellofemoral dysfunction, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased disability rating of 20 percent, but no higher, for service-connected cervical disc herniation, is granted.

Entitlement to an increased disability rating of 20 percent, but no higher, for service-connected lumbar strain, is granted.


REMAND

Regrettably, a remand is necessary for proper development of the issues of entitlement to service connection for depressive disorder, a right shoulder disability, and a left shoulder disability.  

In August 2012 the Veteran underwent VA examination in connection with his claim for service connection for depressive disorder.  The Veteran was diagnosed with depressive disorder, not otherwise specified.  The VA examiner concluded that the Veteran's mental health disorder was not due to service-connected conditions, but was due to work-related stressors.  However, the examiner did not address whether the depressive disorder was aggravated by service-connected conditions.  As such, remand is necessary to obtain an addendum opinion.  

The Veteran reports that he began having shoulder pain in service but he indicated that he never reported it due to being prideful.  He asserted that his shoulder pain became noticeable when he was lifting things around his house after service, but that he has never sought treatment for these impairments.  

The record does not show that a VA examination was performed specifically in connection with the Veteran's claims of entitlement to service connection for the right shoulder and left shoulder.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Board notes that the Veteran has a service-connected cervical spine condition and that he has been diagnosed with thoracic outlet syndrome, which affects the cervical spine and the shoulders.  Moreover, he has had multiple EMG nerve conduction studies that have shown neuropathy in the upper extremities.  Therefore, it is plausible that the Veteran's shoulder difficulties may have stemmed from one of his other service-connected disabilities, namely his cervical spine disability.  As there is no competent medical opinion of record, the Board finds remand is warranted for a VA examination to determine whether the Veteran's right and left shoulder disabilities are related to active duty service or to one of his service-connected disabilities.  McLendon, 20 Vet. App. at 79.

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from June 2015 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After the records development is completed, return the claims file to the examiner who conducted the August 2012 VA mental health examination, if available, to provide an addendum opinion.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  The examiner is asked to address the following:

Is it at least as likely as not that the Veteran's depressive disorder was aggravated (permanently worsened beyond natural progress) his service-connected disabilities?  If aggravation is found, please attempt to quantify the extent of aggravation due to the service-connected disabilities.  

If after reviewing the evidence added to the file since the last opinion was offered in 2012 the examiner sees a reason to modify his original opinion he should take this opportunity to do so.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.  

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his right and left shoulder disabilities.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  

After a review of the evidence, to include the Veteran's available service treatment records, VA treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his right shoulder and left shoulder disabilities (1) began in service, were caused by service, or are otherwise related to service, or (2) were caused by one of his other service-connected disabilities, to include service-connected cervical disc herniation, or (3) were aggravated by (permanently worsened beyond natural progress) one of his other service-connected disabilities, to include service-connected cervical disc herniation.

If aggravation is found, please attempt to quantify the extent of aggravation due to the service-connected disabilities.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.  

4.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for depressive disorder, a right shoulder disability, and a left shoulder disability.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


